In an action to foreclose a purchase-money mortgage, the plaintiff and third-party defendants appeal, as limited by their brief, from so much of an order of the Supreme Court, Westchester County, dated December 20, 1976, as denied their motion for a protective order vacating the defendants third-party plaintiffs’ interrogatories. Order reversed insofar as appealed from, with $50 costs and disbursements, motion granted and the interrogatories are vacated in their entirety, without prejudice to the service of proper interrogatories, if respondents be so advised. Respondents’ time to serve new interrogatories is extended until 20 days after service upon them of a copy of the order to be made hereon, with notice of entry thereof. The issues raised in this action do not warrant the prolix, vexatious and unreasonably oppressive interrogatories propounded by respondents. The remedy, under such circumstances, is vacatur of all of the interrogatories, rather than prunings by the court (see Sol Mor Novelty Co. v Northwestern Nat. Ins. Co., 60 AD2d 543). Hopkins, J. P., Latham, Gulotta and O’Connor, JJ., concur.